PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JIANG et al.
Application No. 16/206,574
Filed: 30 Nov 2018
For: LIGHT ENERGY FLUORESCENCE EXCITATION
Attorney Docket Number: IP-1645-US                       
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR § 1.181 filed May 26, 2021, requesting that the Director exercise supervisory authority and overturn the decision of May 10, 2021, by the Director of Technology Center 1700 (Technology Center Director), which decision refused to grant petitioners’ request to withdraw the finality of the Office action issued January 26, 2021. 

The petition to overturn the Technology Center Director’s decision of May 10, 2021 is DISMISSED AS MOOT.

A review of the record shows that a non-final Office action was issued on July 23, 2021 that withdrew the finality of the Office action issued January 26, 2021. Accordingly, the issuance of the non-final Office action of July 23, 2021 renders moot petitioners’ request to withdraw the finality of the Office action dated January 26, 2021.  Therefore, as there is no other outstanding issue to be reviewed in the instant petition, the petition is DISMISSED as MOOT.


/Charles Kim/
Director
Office of Petitions